Fourth Court of Appeals
                                   San Antonio, Texas
                                          March 6, 2019

                                       No. 04-19-00020-CV

                    Robert M. STONE, Raymond S. DeLeon, and John Salas,
                                       Appellants

                                                 v.

                                 THE CARLSON LAW FIRM,
                                        Appellee

                   From the 407th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2015-CI-16271
                          Honorable Karen H. Pozza, Judge Presiding


                                          ORDER
       Appellants’ brief was originally due to be filed by February 19, 2019. This court granted
appellants’ first request for extension of time to file the brief until February 22, 2019. On
February 22, 2019, rather than file the brief, appellants filed a motion to abate this appeal based
on a partial settlement reached in the trial court. Because the motion did not comply with Texas
Rule of Appellate Procedure 10.1(a)(5), this court denied the motion. As of the date of this order,
appellants have not filed the brief or a motion for extension of time to file the brief.

        Appellants are therefore ORDERED to file, within ten (10) days of the date of this order,
the brief and a written response reasonably explaining: (1) their failure to timely file a brief, and
(2) why appellee is not significantly injured by appellants’ failure to timely file a brief. If
appellants fail to timely file a brief and the written response, we will dismiss the appeal for want
of prosecution. See TEX. R. APP. P. 38.8(a); see also TEX. R. APP. P. 42.3(c) (allowing
involuntary dismissal if appellant fails to comply with court order).




                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 6th day of March, 2019.



                                              ___________________________________
                                              KEITH E. HOTTLE,
                                              Clerk of Court